Citation Nr: 1011512	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  06-25 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 
1993.  

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2009 Board remand.  It was originally on 
appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  The case has been returned to the Board for 
appellate review.  In February 2010, the Veteran participated 
in a videoconference hearing before the undersigned.  A 
transcript is of record and has been reviewed.    

The July 2005 rating decision shows the RO decided that new 
and material evidence had been associated with the claims 
file and therefore reconsidered the previously disallowed 
claim for service connection for hearing loss and denied the 
claim on the merits.  In Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was 
determined that the statutory scheme in 38 U.S.C.A. §§ 5108 
and 7104 (West 2002) establishes a legal duty for the Board 
to consider new and material issues regardless of the RO's 
actions.  The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find.  As such, the Board must make its own 
determination as to whether new and material evidence has 
been presented to reopen the bilateral hearing loss claim on 
appeal. 

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By unappealed decision dated in June 1993, the RO denied 
the Veteran's claim of entitlement to service connection for 
bilateral hearing loss. 

2.  Evidence submitted after June 1993 includes evidence that 
is not cumulative or redundant of the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for bilateral hearing loss. 


CONCLUSION OF LAW

1.  The June 1993 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1992).  

2.  The Veteran has submitted new and material evidence that 
warrants reopening his claim of entitlement to service 
connection for bilateral hearing loss.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior Board Remand

The Board remanded this case in September 2009 in order to 
determine whether the Veteran desired a Board hearing.  A 
remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Veteran requested 
a hearing, which was held in February 2010.  The Board finds 
that there has been compliance with its September 2009 
remand.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims clarified VA's 
duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

The RO provided VCAA notice to the Veteran in correspondence 
dated in May 2005.  In that letter, the RO advised the 
Veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  The 
RO advised the Veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the Veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the Veteran and 
which portion VA would attempt to obtain on behalf of the 
Veteran.  
   
In correspondence dated in March 2006, the RO also informed 
the Veteran that when service connection is granted, a 
disability rating and effective date of the award is 
assigned.  The RO explained how the disability rating and 
effective date are determined.  Although the RO did not 
provide fully compliant notice until after initial 
adjudication of the claim, it readjudicated the claim and 
issued a statement of the case in May 2006.  The issuance of 
such notice followed by a readjudication of the claim 
remedied any timing defect with respect to issuance of 
compliant notice.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-77 (2006).  The Board finds that in issuing this 
letter, the RO has satisfied the requirements of 
Dingess/Hartman.  

Here, since the Board is reopening the Veteran's claim of 
entitlement to service connection for bilateral hearing loss, 
there is no need to discuss whether there has been compliance 
with Kent because even if, for the sake of argument, there 
has not been, this is inconsequential and, therefore, at most 
harmless error.  38 C.F.R. § 20.1102; See also Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board finds that the RO has satisfied VA's duty to assist 
for purposes of the Veteran's claim to reopen.  The Veteran's 
service treatment records, VA medical center (VAMC) treatment 
records and private medical records have been associated with 
the claims file.  The Veteran participated in a Board hearing 
in February 2010.  The Board is reopening the Veteran's claim 
and finds that VA's duty to assist in this case also requires 
providing a VA examination. 38 U.S.C.A. § 5103A (d); 
38 C.F.R. § 3.159(c)(4), see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Board is remanding the case for 
this issue.    

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part 
of the claims files for the issue of new and material 
evidence.  Hence, adjudication of this new and material 
evidence claim may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Legal Criteria

A Veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  38 C.F.R. 
§ 3.156(a).  Material evidence means evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence on record at the time of the last 
prior final denial of the claim sought to be reopened, and it 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.

Analysis

A review of the record shows that the Veteran's initial claim 
for service connection for hearing loss was denied in a June 
1993 rating decision.  The Veteran did not appeal this 
decision, and it became final.  In April 2005, the Veteran 
filed to reopen his claim.  The RO reopened the claim and 
denied service connection on the merits in a July 2005 rating 
decision.  The Veteran's appeal of that decision is properly 
before the Board.  

The evidence of record at the time of the June 1993 rating 
decision included service treatment records from March 1969 
to March 1993 and the report of a May 1993 VA examination.  
The RO denied service connection because service treatment 
records and the VA examination did not show hearing loss.

The Board notes that, although the RO found that service 
treatment records did not show any hearing loss, this is 
clearly not supported by the record.  The Veteran's service 
treatment records contain several references to and 
complaints of hearing loss.  The Veteran complained of ear 
pain in November 1981 and April 1983.  He had an ear 
infection in July 1990.  There are notations of hearing loss 
in September 1982 and August 1977 service treatment records.  
In its June 1993 rating decision, the RO stated that service 
treatment records from March 1969 to March 1993 were of 
record.  However, either the RO wholly overlooked pertinent 
service treatment records, or those records were not actually 
of record at that time.  

Evidence submitted after the June 1993 rating decision 
included VAMC records, reports of VA examinations conducted 
in June 2005 and June 2006, and lay statements by the Veteran 
and his representative.  An April 2005 VAMC treatment note 
contains a diagnosis of mild sensorineural hearing loss.  An 
October 2006 VAMC treatment note contains a notation of 
borderline hearing loss.  Further, during his Board hearing, 
the Veteran testified that he sustained acoustic trauma as a 
telecommunications specialist in the military and has not 
been exposed to noise since the military.  

Since the additions to the record contain information 
regarding the presence of hearing loss both in service and 
since service, the Board finds it to be new and material.  
38 C.F.R. § 3.156(a).  In short, this evidence addresses the 
central unestablished fact necessary to substantiate the 
Veteran's claim: whether the Veteran has a current diagnosis 
of hearing loss that was incurred in service.  

Accordingly, the Veteran's request to reopen the claim for 
service connection for hearing loss is granted.  As discussed 
further below, the Board finds that a remand is necessary 
before an adjudication on the merits.  


ORDER

New and material evidence having been submitted, the issue of 
entitlement to service connection for bilateral hearing loss 
is reopened.  


REMAND

The Board finds that a remand is necessary in order to comply 
with VA's duty to assist the Veteran in the development of 
his claim.  In conjunction with his current claim, the 
Veteran underwent a VA examination in June 2006.  The 
examiner did not find hearing loss for VA purposes, so a 
nexus opinion was not rendered.  The Board notes that, 
although the June 2006 VA examiner did not find evidence of 
hearing loss, other evidence of a diagnosis is of record.  
Specifically, an April 2005 VAMC treatment note contains a 
diagnosis of mild sensorineural hearing loss.  

The Veteran was scheduled for an additional examination in 
relation to his claim on October 24, 2009.  A notice dated 
October 8, 2009 is of record.  During his February 2010 Board 
hearing, the Veteran testified that he did not receive 
notification of the scheduled examination, and his 
representative requested that the case be remanded for an 
additional examination.  

Thus, based upon the evidence, the RO's actions, the 
conflicting evidence of a diagnosis, and the lack of a nexus 
opinion, the Board finds that a remand is required to provide 
the Veteran with another opportunity to attend a VA 
examination in relation to his claim.  Such VA examination 
should not only determine whether bilateral sensorineural 
hearing loss is present but should also provide an opinion as 
to the etiology of any current hearing loss found.  

Accordingly, the case is REMANDED for the following action:

1.   The Veteran should be afforded an 
appropriate medical examination to 
ascertain the presence and etiology of 
bilateral sensorineural hearing loss.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether any hearing loss found on 
examination is more likely than not (i.e., 
probably greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to the 
Veteran's military activity.  

A detailed rationale behind this opinion 
would be of considerable assistance to the 
Board, as would be a discussion of service 
treatment records which indicate the 
presence of hearing impairment.  

Please send the claims folder to the 
examiner for review in conjunction with 
the examination. 

2.  Thereafter, the Veteran's claim of 
entitlement to service connection for 
bilateral sensorineural hearing loss should 
be readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


